Exhibit 10.98
(GEN-PROBE LOGO) [a52381a5238101.gif]
2009 GEN-PROBE EMPLOYEE BONUS PLAN

I.  
INTRODUCTION

  A.  
Purpose: The 2009 Gen-Probe Employee Bonus Plan (the “Plan”) is designed to
encourage and financially reward eligible employees for their contributions to
the success and profitability of Gen-Probe Incorporated.
    B.  
Effective Date: The Plan shall begin January 1, 2009 and continue through
December 31, 2009 (the “Plan Year”).
    C.  
Entire Agreement: The Plan is the entire statement regarding the subject matter
hereof and supersedes all prior bonus or incentive plans or any written or
verbal representations regarding the subject matter of the Plan.
    D.  
No Guarantee of Compensation: Nothing in the Plan is intended to be a guaranty
of any kind of compensation or any other binding commitment of Gen-Probe
Incorporated.

II.  
PLAN DEFINITIONS

  A.  
The Plan: The 2009 Gen-Probe Employee Bonus Plan.
    B.  
Participant: Participant is defined as any regular, full-time or part-time
employee of Gen-Probe Incorporated or its Designated Subsidiaries (together, the
“Company”) hired on or before September 30, 2009 who is not a participant in any
other Company bonus or incentive plan (excluding the Company’s option plans,
401(k) plan and employee stock purchase plan). For employees of the Company that
are hired during the Plan Year as a result of an acquisition, eligibility for
participation in the Plan will be determined on a deal-by-deal basis. As used
herein, Designated Subsidiaries shall mean Gen-Probe Sales & Service, Inc.,
Gen-Probe International, Inc. and such other direct or indirect subsidiaries of
Gen-Probe Incorporated as may be designated a Designated Subsidiary by
Administrator.
    C.  
The Administrator: The Administrator of the Plan shall be the Compensation
Committee of the Board of Directors of Gen-Probe Incorporated, provided that the
Chief Executive Officer of the Company shall be the Administrator for purposes
of Section III.I of the plan solely with respect to employees other than
executive officers of the Company. The Compensation Committee shall approve all
bonus payments to executive officers.
    D.  
Company Performance Factor (CPF): The CPF is a percentage from 0% to 150% and is
applied to a portion of each Participant’s bonus target. The CPF is determined
based on the achievement of specific goals, set forth on Exhibit C. Each of the
goals is assigned a Threshold, Target, and Stretch metric, and a weighting based
on the relative importance or potential impact of the goal on the Company. The
total weighting of the goals equals 100%.

 



--------------------------------------------------------------------------------



 



     
The score for each goal is determined based on the actual achievement of the
goal, on a linear basis from Threshold to Target and Target to Stretch.
Achievement of a goal at Target would yield a score for that goal of 100%.
Achievement of a goal below the Threshold level would yield a score of 0%, at
Threshold 80% and equal to or above Stretch, a score of 150%. In order to
calculate the overall CPF, the score for each goal is multiplied by the goal
weighting. The sum of the weighted scores equals the CPF.
    E.  
Individual and Team Performance Factor (ITPF): The ITPF is a percentage from 0%
to 150% and is applied to a portion of each Participant’s Target Bonus. Each
Participant will be assigned an ITPF based on his or her overall performance,
including performance on core teams and/or functional teams.
    F.  
Target Bonus Percentage and Weighting: The target bonus percentage, and CPF and
ITPF weighting is based on the Participants compensation band and according to
the percentages set forth on (i) Exhibit A with respect to position levels OE
through Senior Director and (ii) Exhibit B with respect to Vice Presidents and
Senior Vice Presidents.
    G.  
Base Pay: “Base Pay” under the Plan is defined as the annual base pay in effect
on December 31, 2009. For Participants who are exempt employees, base pay is
defined as annual base salary. For Participants who are overtime eligible
employees, base pay is defined as the hourly rate in effect on December 31, 2009
multiplied by the number of regularly scheduled work hours during the Plan Year
(part-time employees) or 2,080 (full time employees), plus any overtime pay
earned during the Plan Year.

III.  
BONUS PLAN ADMINISTRATION

  A.  
Bonus Payment: Participants must be employed by the Company on the last day of
the Plan Year and on the date the bonus, if any, is paid, in order to be
eligible for a bonus payout. Bonuses will typically be paid within 90 days after
the end of the Plan Year and are subject to applicable payroll and other
withholding taxes.
    B.  
Pro-rated Bonuses: Bonus payments to Participants with less than a full year of
eligible participation will be pro-rated based on full months of participation.
Bonuses will also be pro-rated for Participants with only partial year
eligibility due to participation in other Company bonus or incentive plans.
    C.  
Bonus Calculation: Bonuses will be calculated using the following formula:
       
(Base Pay x Target % x CPF x CPF Weighting) + (Base Pay x Target % x ITPF x ITPF
Weighting) = Bonus
    D.  
Bonus Calculation Example:
       
Assume a Participant with a base salary of $50,000; target bonus of 5% and CPF
and ITPF weightings of 30% and 70% respectively; CPF = 110%; ITPF = 100%.
       
($50,000 x 5% x 110% x 30%) + ($50,000 x 5% x 100% x 70%) = $2,575
    E.  
Transfers and Promotions: Participants who transfer or are promoted to a
non-eligible position or to another target bonus percentage will be eligible for
a pro-rated bonus based on the length of time of Plan eligibility or in each
position, as applicable. Participants who were in positions not eligible under
the Plan and transfer or are promoted to an eligible position will be eligible
for a pro-rated bonus based on the length of time in the bonus eligible
position.

 



--------------------------------------------------------------------------------



 



  F.  
Leaves of Absence: Bonuses will be pro-rated for each full month of absence
during any approved leave of absence. Participants on an approved leave of
absence at the time of payout will have their bonus checks mailed to their home.
    G.  
Performance Improvement Plans: Participants not performing at an acceptable
level or who are deemed not in good standing by management at the time of payout
are not eligible to receive a bonus payment, regardless of performance during
the Plan Year.
    H.  
Termination of Employment: Participants whose employment terminates either
voluntarily or involuntarily prior to the end of the Plan Year or prior to the
date of payout will not be eligible for a bonus payment.
    I.  
Approval of Bonuses. All proposed bonus payments are submitted to the
Administrator for final approval. The Administrator may determine which
Participants shall be granted bonus awards and may adjust the final bonus amount
for any Participant (including increasing or decreasing any bonus from the
calculation set forth in Section III.C above) as it deems appropriate. The
Administrator has complete discretion to adjust bonus awards to reflect changes
in the industry, Gen-Probe Incorporated’s financial performance, a Participant’s
job duties or performance, or any other circumstance the Administrator
determines should impact bonus awards.
    J.  
Administrative Matters and Plan Interpretation: The Administrator is responsible
for administering the Plan. The Administrator has all powers and discretion
necessary or appropriate to review and approve the Plan and its operation,
including, but not limited to, the power to (a) interpret the Plan, (b) adopt
rules for the administration, interpretation and application of the Plan as are
consistent herewith, and (c) interpret, amend or revoke any such rules. All
determinations and decisions made by the Administrator and any delegate of the
Administrator shall be final, conclusive, and binding on all persons, and shall
be given the maximum deference permitted by law. The Administrator, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason.
    K.  
Employment at Will: Nothing contained in the Plan will alter a Participant’s
at-will employment relationship with the Company. Employment with the Company is
entered into voluntarily and employees are free to resign at any time for any
reason, with or without advance notice. Similarly, the Company can terminate
employment at any time for any reason, with or without advance notice and with
or without cause. The Company may establish separate procedures for Participants
who are employed outside the United States in order to comply with applicable
laws, rules or regulations of such foreign jurisdictions with respect to tax,
currency, employee benefits or other matters.

 



--------------------------------------------------------------------------------



 



Exhibit A
Target bonus percentages for all employee levels through Senior Director
[Intentionally omitted]

 



--------------------------------------------------------------------------------



 



Exhibit B
Target bonus percentage for Vice Presidents and Sr. Vice Presidents

                                      Weighting Career Level   Target %   CPF  
ITPF
Vice President
    30 %     70 %     30 %
Sr. Vice President
    35 %     70 %     30 %

 



--------------------------------------------------------------------------------



 



Exhibit C
2009 Company Performance Metrics
[Intentionally omitted]

 